    Case 18-33967-bjh11 Doc 766 Filed 03/28/19                     Entered 03/28/19 09:55:07             Page 1 of 24




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                  ______________________________
 Signed March 27, 2019                                            United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            §
     In re:                                                 §      Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §

                  ORDER ESTABLISHING BAR DATES, APPROVING FORM AND
                   MANNER OF NOTICE, AND APPROVING PROCEDURES FOR
                               FILING PROOFS OF CLAIM

              Upon the motion (the “Motion”) of the Debtors for entry of an order establishing bar

     dates and procedures for filing proofs of claim in these chapter 11 cases; and the Court having

     reviewed the Motion and the and the Declaration of Kevin O’Halloran, Chief Restructuring

     Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and First Day

     Pleadings [Docket No. 25] (the “First Day Declaration”); and the Court having jurisdiction


     1
       The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.


     67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19           Entered 03/28/19 09:55:07        Page 2 of 24



over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court having found that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Debtors consent to

entry of a final order under Article III of the United States Constitution; and the Court having

found that venue of this proceeding and the Motion in this District is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and the Court having determined that the relief requested in the

Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

interest; and it appearing that proper and adequate notice of the Motion has been given, under the

circumstances, and that no other or further notice is necessary; and upon the record herein; and

after due deliberation thereon; and good and sufficient cause appearing therefore, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       As used herein, the term “claim” has the meaning given to it in Bankruptcy Code

section 101(5).

A.       Bar Dates

         3.       General Bar Date. May 15, 2019 at 4:00 p.m. (prevailing Central Time) is the

deadline (the “General Bar Date”) for all entities and persons (as each is defined in Bankruptcy

Code section 101(15) and 101(41) (each an “Entity” and together, “Entities”), other than

governmental units, holding prepetition claims to file proofs of claim (each a “Proof of Claim”)

unless they fall within one of the exceptions described below. Subject to such exceptions, the

General Bar Date shall apply to all types of claims against the Debtors which arose prior to the

Petition Dates, including secured claims, unsecured priority claims (including, without

limitation, claims entitled to priority under Bankruptcy Code sections 507(a)(4) and (5), or

503(b)(9)) and unsecured nonpriority claims. The filing of a Proof of Claim form shall be

deemed to satisfy the procedural requirements for the assertion of administrative expense claims

                                                 2
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19           Entered 03/28/19 09:55:07       Page 3 of 24



under Bankruptcy Code section 503(b)(9) (each a “503(b)(9) Claim”); provided, however, that

all other administrative claims under Bankruptcy Code section 503(b) (“Administrative

Claims”) must be made by separate requests for payment in accordance with Bankruptcy Code

section 503(a) and will not be deemed proper if made by Proof of Claim.

         4.    Governmental Bar Dates. July 20, 2019 at 4:00 p.m. (prevailing Central Time) is

the governmental bar date (the “Governmental Bar Dates”). The Governmental Bar Date shall

apply to all governmental units holding claims against the Debtors (whether secured, unsecured

priority, or unsecured nonpriority) that arose prior to the Petition Dates, including governmental

units with claims against a Debtor for unpaid taxes, whether such claims arise from prepetition

tax years or periods or prepetition transactions to which the Debtor was a party.

         5.    Amended Schedules Bar Date. In the event that the Debtors further amend the

Schedules, the Debtors shall give notice of such amendment to the holders of claims against the

Debtors affected thereby, and if the subject amendment either (x) adds a new party as a creditor,

(y) reduces the unliquidated, noncontingent, and liquidated amount of a claim, or (z) changes the

nature or classification of a claim against a Debtor or the Debtor liable on the claim as reflected

therein, such holders shall be given until the later of (a) the General Bar Date, or (b) 4:00 p.m.

(prevailing Central Time) on the date that is 30 days from the date such notice is given (or such

other time period as may be fixed by the Bankruptcy Court) to file proofs of claim with respect

to such affected claim, if necessary, or be barred from filing such claim (the “Amended

Schedules Bar Date”).

         6.    Rejection Bar Date. Should the Debtors reject any executory contract or

unexpired lease pursuant to Bankruptcy Code section 365, each Entity holding a claim against

the Debtors arising from such rejection must file a Proof of Claim by the later of (a) at 4:00 p.m.



                                                 3
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19             Entered 03/28/19 09:55:07      Page 4 of 24



(prevailing Central Time) on the date that is 30 days after the effective date of rejection of such

executory contract or unexpired lease as provided by an order of the Bankruptcy Court or

pursuant to a notice under procedures approved by the Bankruptcy Court; (b) any date set by

another order of the Bankruptcy Court; or (c) the General Bar Date (the “Rejection Bar Date”).

B.       Entities That Must File Proofs of Claim

         7.     Subject to the exceptions listed in paragraph 8 below, the following Entities must

file Proofs of Claim before the applicable Bar Date:

                a.     any Entity (i) whose prepetition claim against a Debtor is not listed in the
                       applicable Debtor’s Schedules or is listed as disputed, contingent, or
                       unliquidated, and (ii) that desires to participate in these Chapter 11 Cases
                       or share in any potential distribution in any of these Chapter 11 Cases;

                b.     any Entity which believes its prepetition claim is improperly classified in
                       the Schedules or is listed in an incorrect amount or against the incorrect
                       Debtor, and that desires to have its claim allowed in a classification or
                       amount other than that identified in the Schedules; and

                c.     any Entity asserting a 503(b)(9) claim.

C.       Entities Not Required to File Proofs of Claim

         8.     The following Entities, whose claims would otherwise be subject to a Bar Date,

                need not file a Proof of Claim:

                a.     any Entity that has already properly filed a Proof of Claim against one or
                       more of the Debtors in accordance with the procedures described herein;

                b.     any Entity whose claim is listed on the Schedules if: (i) the claim is not
                       scheduled as “disputed,” contingent,” or “unliquidated,” (ii) such Entity
                       agrees with the amount, nature, and priority of the claim as set forth in the
                       Schedules; and (iii) such Entity does not dispute that its claim is an
                       obligation only of the specific Debtor against which the claim is listed in
                       the Schedules;

                c.     any holder of a claim previously allowed by order of the Court;

                d.     any holder of a claim that has been paid in full by any of the Debtors in
                       accordance with the Bankruptcy Code or an order of the Court; or



                                                  4
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19            Entered 03/28/19 09:55:07        Page 5 of 24



                e.     any holder of a claim allowable under Bankruptcy Code section 503(b)
                       and 507(a)(2) as an expense of administration (with the exception of
                       503(b)(9) Claims, which are subject to the General Bar Date).

D.       No Requirement to file Proofs of Interest

         9.     Any Entity holding an interest (an “Interest Holder”), whose interest is based

exclusively upon the ownership of membership interests, partnership interests, common or

preferred stock in a corporation or warrants or rights to purchase, sell or subscribe to such a

security or interests (any such security or interests being referred to herein as an “Interest”),

need not file a proof of interest on or before the General Bar Date; provided, however, that

Interest Holders who wish to assert claims against any of the Debtors which arise out of or relate

to the ownership or purchase of an Interest, including claims arising out of or relating to the sale,

insurance, or distribution of the Interest, must file Proofs of Claim on or before the General Bar

Date, unless another exception identified in paragraph 8 of this Order applies.

E.       Effect of Failure to File Proofs of Claim

         10.    Pursuant to Bankruptcy Rule 3003(c)(2), any Entity which is required to file a

Proof of Claim in these Chapter 11 Cases pursuant to the Bankruptcy Code, Bankruptcy Rules,

or the Bar Date Order with respect to a particular claim against a Debtor, but that fails to do so

by the applicable Bar Date, shall be barred, estopped, and enjoined from:

                a.     asserting any claim against the Debtors that the Entity has that (i) is in an
                       amount that exceed the amount, if any, that is identified in the Schedules
                       on behalf of such entity as undisputed, noncontingent, and liquidated, or
                       (ii) is of a different nature, classification, or priority than any claim
                       identified in the Schedules on behalf of such Entity (any such claim under
                       this subparagraph (a) being referred to herein as an “Unscheduled
                       Claim”); or

                b.     voting upon, or receiving distributions under any chapter 11 plan in these
                       Chapter 11 Cases in respect of an Unscheduled Claim.




                                                 5
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19           Entered 03/28/19 09:55:07            Page 6 of 24



         11.    Notwithstanding anything in this Order, nothing shall prejudice any Entity from:

(a) seeking to extend the time to file a Proof of Claim “for cause shown” under Bankruptcy Rule

3003(c)(3); or (b) raising the defense of “excusable neglect” within the meaning of Bankruptcy

Rule 9006(b).

F.       Procedures for Filing Proofs of Claim

         12.    The following procedures for filing Proofs of Claim are hereby approved:

                a.     Unless otherwise ordered by the Court, all Entities asserting prepetition
                       claims against more than one Debtor are required to file a separate Proof
                       of Claim with respect to each such Debtor;

                       (i)    if more than one Debtor is listed on the Proof of Claim form, then
                              the Debtors will treat such claim as filed only against the first
                              listed Debtor;

                       (ii)   any claim filed under the joint administration case number 18-
                              33967, or otherwise without identifying a Debtor, shall be deemed
                              as filed only against Senior Care Centers, LLC; and

                b.     Proofs of Claim must be on the form of Proof of Claim annexed to the
                       Order as Exhibit 1 or otherwise conform substantially to the Official
                       Bankruptcy Form B410 (“Official Form B410”) and comply with the
                       instructions to Official Form B410.

                c.     Unless otherwise ordered by the Court, any holder of a claim against the
                       Debtors that seeks to assert a claim against more than one Debtor must file
                       separate Proofs of Claim against each such Debtor and must identify on
                       the Proof of Claim the applicable Debtor against which such claim is
                       asserted and the corresponding case number.

                d.     Proofs of Claim will be deemed timely filed only if the Proofs of Claim
                       are postmarked by the applicable Bar Date and sent to the Court or the
                       Debtors’ Court-approved claims agent, Omni Management Group
                       (“Omni”) at:

                              If by first-class mail, hand delivery, or overnight mail:
                              Senior Care Centers, LLC, et al. Claims Processing
                              c/o Omni Management Group
                              5955 De Soto Ave., Suite 100
                              Woodland Hills, CA 91367




                                                 6
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19          Entered 03/28/19 09:55:07       Page 7 of 24



               e.     Proofs of Claim may be submitted online through the Debtors’ case
                      website at: https://omnimgt.com/SeniorCareCenters and click on “Submit
                      a Proof of Claim”; or on the Court’s online claim filing system at:
                      https://ecf.txnb.uscourts.gov/cgi-bin/autoFilingClaims.pl.

               f.     Proofs of Claim sent by facsimile or email transmission will not be
                      accepted, with the exception of Proofs of Claim submitted through the
                      Case Website.

         13.   Notwithstanding Paragraph 12(a) of this Order, the Debtors shall not disallow any

claims filed against the wrong Debtor if the Debtors are able to readily ascertain the correct

Debtor from such Proof of Claim.

G.       Notice Procedures

         14.   The (a) form Proof of Claim attached hereto as Exhibit 1, (b) Bar Date Notice

attached hereto as Exhibit 2, and (c) Publication Notice attached hereto as Exhibit 3, are hereby

approved.

         15.   The following procedures to provide notice of the Bar Dates (the “Notice

Procedures”) are hereby approved:

               a.     Mailing of Bar Date Notice. The Debtors shall serve via first-class mail (i)
                      the Proof of Claim form, and (ii) the Bar Date Notice within two days of
                      the entry of this Order or April 2, 2019 on the following parties:

                      (i)     the Office of the United States Trustee for the Northern District of
                              Texas (the “U.S. Trustee”);

                      (ii)    the Office of the Attorney General of the states in which the
                              Debtors operate;

                      (iii)   counsel to CIBC Bank USA;

                      (iv)    counsel to the Official Committee of Unsecured Creditors;

                      (v)     the Internal Revenue Service;

                      (vi)    the Department of Medicaid, Department of Health, and Division
                              of Health Services Regulation in each state in which the Debtors
                              operate;



                                                7
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19             Entered 03/28/19 09:55:07       Page 8 of 24



                       (vii)    all parties who have requested notice pursuant to Bankruptcy Rule
                                2002; and

                       (viii)   all known creditors.

               b.      Posting of Bar Date Notice on Case Website. Within two days of the entry
                       of this Order or April 2, 2019, the Debtors shall cause the Bar Date Notice
                       to     be     posted     on     the    Debtors’      case     website    at
                       https://omnimgt.com/SeniorCareCenters (the “Case Website”).

               c.      Providing Notice at the Debtors’ Facilities. Within two days of the entry
                       of this Order or April 2, 2019, the Debtors shall cause the Bar Date Notice
                       to be provided in the same manner the Debtors have historically given
                       notices to residents and employees in each of their facilities, including, but
                       not limited to posting the Bar Date Notice at each of their facilities.

               d.      Publication of Bar Date Notice. At least 21 days prior to the General Bar
                       Date, the Debtors are authorized, but not directed, to publish an abridged
                       form of the Bar Date Notice, substantially in the form annexed to the
                       Order as Exhibit 3 (the “Publication Notice”) in the national edition of
                       either The Wall Street Journal or USA Today, and any other regional or
                       local publication within the geographic locations in which the Debtors’
                       facilities are located, including any other newspapers, trade journals, or
                       similar publications as the Debtors determine necessary, which publication
                       is approved by the Court and shall be deemed good, adequate, and
                       sufficient publication of notice of the Bar Dates and the procedures for
                       filing Proofs of Claim in these Chapter 11 Cases.

         16.   The Debtors and Omni Management Group are authorized and empowered to take

all actions necessary to effectuate the relief granted in this Order in accordance with the Motion.

         17.   The Debtors shall retain the right to: (a) dispute, or assert offsets or defenses

against, any filed Proof of Claim or any claim listed or reflected in the Schedules as to its nature,

amount, liability, classification, or otherwise (with such right also being held by all other parties

in interest, pursuant to Bankruptcy Code section 502(a); (b) subsequently designate any

scheduled claim as disputed, contingent, or unliquidated (or, with respect to any other party in

interest, to object to or otherwise challenge any scheduled claim); and (c) otherwise amend or

supplement the Schedules.




                                                  8
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19           Entered 03/28/19 09:55:07        Page 9 of 24



         18.   The entry of this Order is without prejudice to the right of the Debtors to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Dates established herein must file such proofs of claim or interest or be barred from doing

so.

         19.   Notification of the relief granted by this Order as provided herein is fair and

reasonable and will provide good, sufficient, and proper notice to all creditors of their rights and

obligations in connection with claims they may have against the Debtors in these Chapter 11

Cases. Notice of the Bar Dates as provided pursuant to the Notice Procedures shall be deemed

sufficient and adequate notice. The Debtors shall only be required to serve a copy of this Order

on the master service list maintained in these Chapter 11 Cases, not the creditor matrix.

         20.   For the avoidance of doubt, the United States Trustee will not be required to file a

proof of claim for preconfirmation of any United States Trustee fees.

         21.   Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

shall be immediately effective and enforceable upon its entry

         22.   This Court shall retain jurisdiction over any and all matters arising from the

interpretation, implementation, or enforcement of this Order.


                                    # # # End of Order # # #




                                                 9
67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19        Entered 03/28/19 09:55:07   Page 10 of 24



 Ordered submitted by:

 POLSINELLI PC

 /s/     Trey A. Monsour
 Trey A. Monsour
 State Bar No. 14277200
 Polsinelli PC
 2950 N. Harwood, Suite 2100
 Dallas, Texas 75201
 Telephone: (214) 397-0030
 Facsimile: (214) 397-0033
 tmonsour@polsinelli.com

 -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com

 Counsel to the Debtors and Debtors in
 Possession




                                             10
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19   Entered 03/28/19 09:55:07   Page 11 of 24



                                      Exhibit 1

                                 Proof of Claim Form




 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19   Entered 03/28/19 09:55:07   Page 12 of 24



                                     Exhibit 2

                                   Bar Date Notice




 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19                    Entered 03/28/19 09:55:07             Page 13 of 24



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

                  NOTICE OF DEADLINES FOR FILING PROOFS OF CLAIM

 GENERAL BAR DATE: MAY 15, 2019 AT 4:00 P.M. (PREVAILING CENTRAL TIME).

 YOU SHOULD NOT FILE A PROOF OF CLAIM IF YOU DO NOT HAVE A CLAIM
 AGAINST THE DEBTORS. THE FACT THAT YOU HAVE RECEIVED THIS NOTICE
 DOES NOT MEAN YOU HAVE A CLAIM OR THAT THE DEBTORS OR THE COURT
 BELIEVE THAT YOU HAVE A CLAIM. YOU SHOULD CONSULT AN ATTORNEY IF
 YOU BELIEVE THAT YOU HAVE A CLAIM. YOU SHOULD CONSULT AN
 ATTORNEY IF YOU HAVE ANY QUESTIONS, INCLUDING WHETHER YOU
 SHOULD FILE A PROOF OF CLAIM.

 TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE DEBTORS:

 PLEASE TAKE NOTICE THAT on March , 2019, the United States Bankruptcy Court for
 the Northern District of Texas (the “Court”) entered an order [Docket No. ] (the “Bar Date
 Order”) establishing certain deadlines for filing proofs of claim (“Proofs of Claim”) against
 Senior Care Centers, LLC and its above-captioned debtor affiliates (collectively, the “Debtors”).
 A list of the names of the Debtors and their case numbers may be found on the Debtors’ case
 website at https://omnimgt.com/SeniorCareCenters (the “Case Website”).

 General Bar Date. All entities and persons (as each is defined in Bankruptcy Code section
 101(15) and 101(41) (each an “Entity” and together, “Entities”), other than governmental units,
 holding prepetition claims against the Debtors including any secured or priority claims, such as
 any claims entitled to administrative expense priority under Bankruptcy Code section 503(b)(9),
 no matter how remote or contingent such right to payment or equitable remedy may be, MUST
 FILE A PROOF OF CLAIM on or before May 15, 2019 at 4:00 p.m. (prevailing Central
 Time) (the “General Bar Date”), unless they expressly fall under one of the categories listed in
 the section “Who Need Not File a Proof of Claim” below.

 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19            Entered 03/28/19 09:55:07       Page 14 of 24




 Governmental Bar Date. All government units (as such term is defined in Bankruptcy Code
 section 101(27)) which have a claim or potential claim against any of the Debtors which arose or
 is deemed to have arisen prior to the Petition Dates, including any secured or priority claims,
 such as any claims entitled to administrative expense priority under Bankruptcy Code section
 503(b)(9), no matter how remote or contingent such right to payment or equitable remedy may
 be, MUST FILE A PROOF OF CLAIM on or before July 20, 2019 at 4:00 p.m. (prevailing
 Central Time) (the “Governmental Bar Date”).

 Executory Contracts and Unexpired Leases. If you hold a claim arising from the rejection of an
 executory contract or unexpired lease, you must file a Proof of Claim based on such rejection by
 the later of (i) the General Bar Date, (ii) 4:00 p.m. (prevailing central time) on the date that is
 thirty (30) days after the date on which an order is entered approving such rejection, and (iii) any
 date that the Court may fix in the applicable order authorizing such rejection (the “Rejection
 Bar Date”). Notwithstanding the foregoing, if you are a party to an executory contract or
 unexpired lease and you wish to assert a claim on account of prepetition unpaid amounts accrued
 and outstanding pursuant to that executory contract or unexpired lease (other than a rejection
 damages claim), you must file a Proof of Claim for such amounts on or before the General Bar
 Date.

 Amended Schedules Bar Date. You may be listed as the holder of a claim against one or more of
 the Debtors in the Debtors’ schedules of assets and liabilities (the “Schedules”). If you rely on
 the Schedules, it is your responsibility to determine that your claim is accurately listed in the
 Schedules. If you (i) agree with the priority and amount of your claim as listed in the Schedules,
 and (ii) do not dispute that your claim is only against the specified Debtor; and if your claim is
 not described as “disputed,” “contingent,” or “unliquidated” in the Schedules, you need not file a
 Proof of Claim. Otherwise, or if you decide to file a Proof of Claim, you must do so before the
 applicable Bar Date in accordance with the procedures set forth in this notice.

 Copies of the Schedules may be found free of charge on the Case Website at
 https://omnimgt.com/SeniorCareCenters. Please note that there is no charge to view the
 Schedules through the Case Website. Copies of the Schedules may also be obtained by
 contacting the Debtors’ Claims Agent, Omni Management Group (“Omni”): (i) by calling 888-
 585-6520; or (ii) by writing to Senior Care Centers, LLC, et al. Claims Processing, c/o Omni
 Management Group, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367.

 In the event that the Debtors amend or supplement their Schedules to (a) designate a claim as
 disputed, contingent, unliquidated, or undetermined, (b) change the amount of a claim reflected
 therein, (c) change the priority or secured status of a claim reflected therein, or (d) add a claim
 that was not listed on the Schedules, the Debtors will notify you of the amendment. In in event
 that such amendment relates to your claim against a Debtor, the deadline for you to file a Proof
 of Claim on account of any such claim is the later of (x) the applicable Bar Date and (y) 4:00
 p.m. (prevailing Central Time) on the date that is thirty (30) days after the date on which the
 Debtors serve notice of the amendment or supplement (the “Amended Schedules Bar Date”,
 and together with the General Bar Date, the Governmental Bar Date, and Rejection Bar Date, the
 “Bar Dates”).


                                                  2
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19             Entered 03/28/19 09:55:07         Page 15 of 24




 Filing a Proof of Claim. Each Proof of Claim must be filed, including supporting documentation,
 by first-class mail, hand delivery, or overnight mail so as to be postmarked to Omni on or before
 the applicable Bar Date, at the following address:

          Senior Care Centers, LLC, et al. Claims Processing
          c/o Omni Management Group
          5955 De Soto Ave., Suite 100
          Woodland Hills, CA 91367

 Proofs of Claim may also be submitted online through the Case Website at
 https://omnimgt.com/SeniorCareCenters and click on “Submit a Proof of Claim”; or on the
 Court’s online claim filing system at: https://ecf.txnb.uscourts.gov/cgi-bin/autoFilingClaims.pl.
 Proofs of Claim sent by facsimile or email transmission will NOT be accepted, with the
 exception of Proofs of Claim submitted through the Case Website.

 Contents of Proofs of Claim. Each Proof of Claim must: (i) be written in the English language;
 (ii) be denominated in lawful currency of the United States as of the Petition Date (using the
 exchange rate, if applicable, as of the applicable Petition Date); (iii) must be on the form of Proof
 of Claim annexed to the Bar Date Order as Exhibit 1 or otherwise conform substantially to the
 Official Bankruptcy Form B410 (“Official Form B410”); (iv) specify the Debtor against which
 the Proof of Claim is filed; (v) set forth with specificity the legal and factual bases for the alleged
 claim; (vi) include supporting documentation or an explanation as to why such documentation is
 not available; and (vii) be signed by the claimant or, if the claimant is not an individual, by an
 authorized agent of the claimant. Please note that, unless otherwise ordered by the Court, if you
 are asserting a Proof of Claim against more than one debtor, separate Proofs of Claim must be
 filed against each such debtor and you must identify on your Proof of Claim the specific debtor
 against which your claim is asserted and the case number of that Debtor’s bankruptcy case.

 Additional Information. Copies of the Bar Date Order, Schedules, and other information
 regarding the Debtors’ Chapter 11 Cases are available on the Case Website at:
 https://omnimgt.com/SeniorCareCenters. If you require additional information or have any
 questions, you may contact Omni directly (i) by calling 888-585-6520; or (ii) by writing to
 Senior Care Centers, LLC, et al. Claims Processing, c/o Omni Management Group, 5955 De
 Soto Ave., Suite 100, Woodland Hills, CA 91367. Please note that Omni cannot offer legal
 advice or advise whether you should file a proof of claim.

 Who Must File a Proof of Claim. Unless your claim expressly falls under one of the categories
 listed in the section “Who Need Not File a Proof of Claim” below, the following entities must
 file a Proof of Claim on or before the applicable Bar Date:

                 a.     any Entity that has already properly filed a Proof of Claim against one or
                        more of the Debtors in accordance with the procedures described herein;

                 b.     any Entity whose claim is listed on the Schedules if: (i) the claim is not
                        scheduled as “disputed,” contingent,” or “unliquidated,” (ii) such Entity
                        agrees with the amount, nature, and priority of the claim as set forth in the

                                                   3
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19       Entered 03/28/19 09:55:07       Page 16 of 24



                    Schedules; and (iii) such Entity does not dispute that its claim is an
                    obligation only of the specific Debtor against which the claim is listed in
                    the Schedules;

              c.    any holder of a claim previously allowed by order of the Court;

              d.    any holder of a claim that has been paid in full by any of the Debtors in
                    accordance with the Bankruptcy Code or an order of the Court;

              e.    any holder of a claim allowable under Bankruptcy Code section 503(b)
                    and 507(a)(2) as an expense of administration (with the exception of
                    503(b)(9) Claims, which are subject to the General Bar Date); or

              f.    any Debtor with respect to its claims against one or more of the other
                    Debtors.

 CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM. ANY HOLDER OF A
 CLAIM AGAINST THE DEBTORS WHO IS REQUIRED TO FILE A PROOF OF
 CLAIM IN ACCORDANCE WITH THE BAR DATE ORDER, BUT FAILS TO DO SO
 ON OR BEFORE THE APPLICABLE BAR DATE, SHALL NOT BE PERMITTED TO
 VOTE TO ACCEPT OR REJECT ANY PLAN FILED IN THESE CHAPTER 11 CASES,
 OR PARTICIPATE IN ANY DISTRIBUTION IN THESE CHAPTER 11 CASES ON
 ACCOUNT OF SUCH CLAIM, OR TO RECEIVE FURTHER NOTICES REGARDING
 SUCH CLAIM. LATE FILED CLAIMS SHALL BE SUBJECT TO DISALLOWANCE.

 DATED: March , 2019

 BY ORDER OF THE COURT
 DALLAS, TEXAS




                                             4
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19   Entered 03/28/19 09:55:07   Page 17 of 24



                                      Exhibit 3

                                  Publication Notice




 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19                    Entered 03/28/19 09:55:07             Page 18 of 24



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

                  NOTICE OF DEADLINES FOR FILING PROOFS OF CLAIM

 GENERAL BAR DATE: MAY 15, 2019 AT 4:00 P.M. (PREVAILING CENTRAL TIME).
 GOVERNMENTAL BAR DATE: JULY 20, 2019 AT 4:00 P.M. (PREVAILING
 CENTRAL TIME).

 TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE DEBTORS:

 PLEASE TAKE NOTICE THAT on March , 2019, the United States Bankruptcy Court for
 the Northern District of Texas (the “Court”) entered an order [Docket No. ] (the “Bar Date
 Order”) establishing certain deadlines for filing proofs of claim (“Proofs of Claim”) against
 Senior Care Centers, LLC.

 General Bar Date. All entities and persons (as each is defined in Bankruptcy Code section
 101(15) and 101(41) (each an “Entity” and together, “Entities”), other than governmental units,
 holding prepetition claims against the Debtors including any secured or priority claims, such as
 any claims entitled to administrative expense priority under Bankruptcy Code section 503(b)(9),
 no matter how remote or contingent such right to payment or equitable remedy may be, MUST
 FILE A PROOF OF CLAIM on or before May 15, 2019 at 4:00 p.m. (prevailing Central
 Time) (the “General Bar Date”)..

 Governmental Bar Date. All government units (as such term is defined in Bankruptcy Code
 section 101(27)) which have a claim or potential claim against any of the Debtors which arose or
 is deemed to have arisen prior to the Petition Dates, including any secured or priority claims,
 such as any claims entitled to administrative expense priority under Bankruptcy Code section
 503(b)(9), no matter how remote or contingent such right to payment or equitable remedy may
 be, MUST FILE A PROOF OF CLAIM on or before July 20, 2019 at 4:00 p.m. (prevailing
 Central Time) (the “Governmental Bar Date”).


 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19             Entered 03/28/19 09:55:07         Page 19 of 24



 Executory Contracts and Unexpired Leases. If you hold a claim arising from the rejection of an
 executory contract or unexpired lease, you must file a Proof of Claim based on such rejection by
 the later of (i) the General Bar Date, (ii) 4:00 p.m. (prevailing central time) on the date that is
 thirty (30) days after the date on which an order is entered approving such rejection, and (iii) any
 date that the Court may fix in the applicable order authorizing such rejection (the “Rejection
 Bar Date”). Notwithstanding the foregoing, if you are a party to an executory contract or
 unexpired lease and you wish to assert a claim on account of prepetition unpaid amounts accrued
 and outstanding pursuant to that executory contract or unexpired lease (other than a rejection
 damages claim), you must file a Proof of Claim for such amounts on or before the General Bar
 Date.

 Amended Schedules Bar Date. In the event that the Debtors amend or supplement their
 Schedules to (a) designate a claim as disputed, contingent, unliquidated, or undetermined, (b)
 change the amount of a claim reflected therein, (c) change the priority or secured status of a
 claim reflected therein, or (d) add a claim that was not listed on the Schedules, the Debtors will
 notify you of the amendment. In in event that such amendment relates to your claim against a
 Debtor, the deadline for you to file a Proof of Claim on account of any such claim is the later of
 (x) the applicable Bar Date and (y) 4:00 p.m. (prevailing Central Time) on the date that is thirty
 (30) days after the date on which the Debtors serve notice of the amendment or supplement (the
 “Amended Schedules Bar Date”, and together with the General Bar Date, the Governmental
 Bar Date, and Rejection Bar Date, the “Bar Dates”).

 ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF CLAIM ON OR
 BEFORE THE APPLICABLE BAR DATE SHALL NOT BE TREATED AS A
 CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING
 AND DISTRIBUTION. LATE FILED CLAIMS SHALL BE SUBJECT TO
 DISALLOWANCE.

 Filing a Proof of Claim. Each Proof of Claim must be filed, including supporting documentation,
 by first-class mail, hand delivery, or overnight mail so as to be actually received by Omni on or
 before the applicable Bar Date, at the following address: Senior Care Centers, LLC, et al. Claims
 Processing, c/o Omni Management Group, 5955 De Soto Ave., Suite 100, Woodland Hills, CA
 91367. Proofs of Claim may also be submitted online through the Case Website at
 https://omnimgt.com/SeniorCareCenters and click on “Submit a Proof of Claim”; or on the
 Court’s online claim filing system at: https://ecf.txnb.uscourts.gov/cgi-bin/autoFilingClaims.pl.
 Proofs of Claim sent by facsimile or email transmission will NOT be accepted, with the
 exception of Proofs of Claim submitted through the Case Website.

 Contents of Proofs of Claim. Each Proof of Claim must: (i) be written in the English language;
 (ii) be denominated in lawful currency of the United States as of the Petition Date (using the
 exchange rate, if applicable, as of the applicable Petition Date); (iii) must be on the form of Proof
 of Claim annexed to the Bar Date Order as Exhibit 1 or otherwise conform substantially to the
 Official Bankruptcy Form B410 (“Official Form B410”); (iv) specify the Debtor against which
 the Proof of Claim is filed; (v) set forth with specificity the legal and factual bases for the alleged
 claim; (vi) include supporting documentation or an explanation as to why such documentation is
 not available; and (vii) be signed by the claimant or, if the claimant is not an individual, by an


                                                   2
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19          Entered 03/28/19 09:55:07       Page 20 of 24



 authorized agent of the claimant. Please note that, unless otherwise ordered by the Court, if you
 are asserting a Proof of Claim against more than one debtor, separate Proofs of Claim must be
 filed against each such debtor and you must identify on your Proof of Claim the specific debtor
 against which your claim is asserted and the case number of that Debtor’s bankruptcy case.

 Additional Information. Copies of the Bar Date Order, Schedules, and other information
 regarding the Debtors’ Chapter 11 Cases are available on the Case Website at:
 https://omnimgt.com/SeniorCareCenters. If you require additional information or have any
 questions, you may contact Omni directly (i) by calling 888-585-6520; or (ii) by writing to
 Senior Care Centers, LLC, et al. Claims Processing, c/o Omni Management Group, 5955 De
 Soto Ave., Suite 100, Woodland Hills, CA 91367. Please note that Omni cannot offer legal
 advice or advise whether you should file a proof of claim.


 DATED: ____________ , 2019

 BY ORDER OF THE COURT
 DALLAS, TEXAS




                                                3
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19      Entered 03/28/19 09:55:07   Page 21 of 24



                                        Exhibit 4

                                     Original Debtors

                                  (Sorted Alphabetically)

 #      Debtor Name                                            Case No.          EIN
 1.     Alief SCC LLC                                          18-33987          0523
 2.     Bandera SCC LLC                                        18-33989          0617
 3.     Baytown SCC LLC                                        18-33992          0778
 4.     Beltline SCC LLC                                       18-33996          7264
 5.     Booker SCC LLC                                         18-33999          0967
 6.     Bossier SCC LLC                                        18-34003          2017
 7.     Bradford SCC LLC                                       18-34004          9535
 8.     Brinker SCC LLC                                        18-34005          7304
 9.     Brownwood SCC LLC                                      18-33968          0677
 10.    Capitol SCC LLC                                        18-34006          1750
 11.    CapWest-Texas LLC                                      18-34008          4897
 12.    Cedar Bayou SCC LLC                                    18-34010          8889
 13.    Clear Brook SCC LLC                                    18-34012          1877
 14.    Colonial SCC LLC                                       18-34014          4385
 15.    Community SCC LLC                                      18-33969          7951
 16.    Corpus Christi SCC LLC                                 18-34016          9807
 17.    Crestwood SCC LLC                                      18-34017          7349
 18.    Crowley SCC LLC                                        18-33970          6697
 19.    CTLTC Real Estate, LLC                                 18-34018          0202
 20.    Fairpark SCC LLC                                       18-34020          7381
 21.    Gamble Hospice Care Central LLC                        18-34022          6688
 22.    Gamble Hospice Care Northeast LLC                      18-34025          6661
 23.    Gamble Hospice Care Northwest LLC                      18-34027          2044
 24.    Gamble Hospice Care of Cenla LLC                       18-34029          4510
 25.    Green Oaks SCC LLC                                     18-33971          7218
 26.    Harbor Lakes SCC LLC                                   18-33972          7299
 27.    Harden HUD Holdco LLC                                  18-34032          1502
 28.    Harden Non-HUD Holdco LLC                              18-34035          3391
 29.    Harden Pharmacy LLC                                    18-34036          1995
 30.    Hearthstone SCC LLC                                    18-34037          9154
 31.    Hewitt SCC LLC                                         18-33973          7237
 32.    HG SCC LLC                                             18-34040          7415
 33.    Hill Country SCC LLC                                   18-34043          4199
 34.    Holland SCC LLC                                        18-33974          1427
 35.    Hunters Pond SCC LLC                                   18-34045          2886
 36.    Jacksonville SCC LLC                                   18-34046          4216
 37.    La Hacienda SCC LLC                                    18-34049          1074
 38.    Lakepointe SCC LLC                                     18-34050          7457


 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19      Entered 03/28/19 09:55:07   Page 22 of 24



 #      Debtor Name                                            Case No.          EIN
 39.    Major Timbers LLC                                      18-34052          7477
 40.    Marlandwood East SCC LLC                               18-34054          1871
 41.    Marlandwood West SCC LLC                               18-34058          2192
 42.    Meadow Creek SCC LLC                                   18-34064          9278
 43.    Midland SCC LLC                                        18-34065          4231
 44.    Mill Forest Road SCC LLC                               18-34066          5137
 45.    Mission SCC LLC                                        18-33975          8086
 46.    Mullican SCC LLC                                       18-34067          7499
 47.    Mystic Park SCC LLC                                    18-34068          1898
 48.    Normandie SCC LLC                                      18-34069          1542
 49.    Onion Creek SCC LLC                                    18-34070          7425
 50.    Park Bend SCC LLC                                      18-34071          9410
 51.    Pasadena SCC LLC                                       18-34072          1694
 52.    Pecan Tree SCC LLC                                     18-34073          4241
 53.    Pecan Valley SCC LLC                                   18-34074          9585
 54.    Pleasantmanor SCC LLC                                  18-34075          7536
 55.    PM Management - Allen NC LLC                           18-34076          4961
 56.    PM Management - Babcock NC LLC                         18-34077          7829
 57.    PM Management - Cedar Park NC LLC                      18-34078          1050
 58.    PM Management - Corpus Christi NC II LLC               18-34079          5231
 59.    PM Management - Corpus Christi NC III LLC              18-34080          5129
 60.    PM Management - Corsicana NC II LLC                    18-34081          9281
 61.    PM Management - Corsicana NC III LLC                   18-34082          9353
 62.    PM Management - Corsicana NC LLC                       18-34083          1333
 63.    PM Management - Denison NC LLC                         18-34084          5022
 64.    PM Management - El Paso I NC LLC                       18-34085          2965
 65.    PM Management - Fredericksburg NC LLC                  18-34086          0599
 66.    PM Management - Frisco NC LLC                          18-34087          5082
 67.    PM Management - Garland NC LLC                         18-33979          5137
 68.    PM Management - Golden Triangle NC I LLC               18-33980          9478
 69.    PM Management - Golden Triangle NC II LLC              18-33981          9536
 70.    PM Management - Golden Triangle NC III LLC             18-33982          9597
 71.    PM Management - Golden Triangle NC IV LLC              18-33983          9654
 72.    PM Management - Killeen I NC LLC                       18-33984          3105
 73.    PM Management - Killeen II NC LLC                      18-33985          3179
 74.    PM Management - Killeen III NC LLC                     18-33986          3245
 75.    PM Management - Lewisville NC LLC                      18-33988          5296
 76.    PM Management - New Braunfels NC LLC                   18-33990          6293
 77.    PM Management - Park Valley NC LLC                     18-33991          7186
 78.    PM Management - Pflugerville AL LLC                    18-33993          4007
 79.    PM Management - Portland AL LLC                        18-33994          5018
 80.    PM Management - Portland NC LLC                        18-33995          4928
 81.    PM Management - Round Rock AL LLC                      18-33997          5304
 82.    PM Management - San Antonio NC LLC                     18-33998          1216

                                            2
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19        Entered 03/28/19 09:55:07   Page 23 of 24



 #      Debtor Name                                              Case No.          EIN
 83.    Presidential SCC LLC                                     18-34000          1913
 84.    Redoak SCC LLC                                           18-33976          7569
 85.    Riverside SCC LLC                                        18-34001          1889
 86.    Round Rock SCC LLC                                       18-34002          8936
 87.    Rowlett SCC LLC                                          18-34007          7606
 88.    Ruston SCC LLC                                           18-34009          0242
 89.    RW SCC LLC                                               18-34011          7631
 90.    Sagebrook SCC LLC                                        18-34013          9571
 91.    San Angelo SCC LLC                                       18-34015          4254
 92.    SCC Edinburg LLC                                         18-34019          1195
 93.    SCC Hospice Holdco LLC                                   18-34021          0104
 94.    SCC Senior Care Investments LLC                          18-34023          4123
 95.    SCC Socorro LLC                                          18-34024          5459
 96.    Senior Care Center Management II LLC                     18-34026          1280
 97.    Senior Care Center Management LLC                        18-34028          7811
 98.    Senior Care Centers Home Health, LLC                     18-34030          1931
 99.    Senior Care Centers LLC                                  18-33967          8550
 100.   Senior Rehab Solutions LLC                               18-34031          4829
 101.   Senior Rehab Solutions North Louisiana LLC               18-34033          1690
 102.   Shreveport SCC LLC                                       18-34034          1659
 103.   Solutions 2 Wellness LLC                                 18-34038          4065
 104.   South Oaks SCC LLC                                       18-34039          8002
 105.   Springlake ALF SCC LLC                                   18-34041          2436
 106.   Springlake SCC LLC                                       18-34042          9102
 107.   Stallings Court SCC LLC                                  18-33977          7393
 108.   Stonebridge SCC LLC                                      18-34044          9234
 109.   Stonegate SCC LLC                                        18-33978          3005
 110.   Summer Regency SCC LLC                                   18-34047          7782
 111.   TRISUN Healthcare LLC                                    18-34048          2497
 112.   Valley Grande SCC LLC                                    18-34051          1341
 113.   Vintage SCC LLC                                          18-34053          7710
 114.   West Oaks SCC LLC                                        18-34055          9535
 115.   Western Hills SCC LLC                                    18-34056          1922
 116.   Weston Inn SCC LLC                                       18-34057          7871
 117.   Westover Hills SCC LLC                                   18-34059          3303
 118.   Whitesboro SCC LLC                                       18-34060          7745
 119.   Windcrest SCC LLC                                        18-34061          9541
 120.   Windmill SCC LLC                                         18-34062          8067
 121.   Wurzbach SCC LLC                                         18-34063          9920




                                              3
 67868871.3
Case 18-33967-bjh11 Doc 766 Filed 03/28/19      Entered 03/28/19 09:55:07   Page 24 of 24



                                        Exhibit 5

                                       New Debtors

                                  (Sorted Alphabetically)

 #      Debtor Name                                            Case No.          EIN
 1.     PM Management - Portfolio IX NC LLC                    19-30253          1841
 2.     PM Management – Portfolio V NC, LLC                    19-30249          2086
 3.     PM Management - Portfolio VI NC LLC                    19-30250          5354
 4.     PM Management - Portfolio VII NC LLC                   19-30251          9728
 5.     PM Management - Portfolio VIII NC LLC                  19-30252          3048
 6.     PM Management - San Antonio AL LLC                     19-34021          4609
 7.     San Antonio SCC, LLC                                   19-30261          4923




 67868871.3
